Case 1:21-cv-10330-WGY Document 119-2 Filed 07/08/21 Page 1 of 7




                 Exhibit B
          Case 1:21-cv-10330-WGY Document 119-2 Filed 07/08/21 Page 2 of 7




From:                             Stein, Callan G.
Sent:                             Friday, March 12, 2021 9:42 PM
To:                               Kay Hodge; John Simon
Cc:                               Hurd, William H.; Metcalfe, Mary Grace; Carlson, Chris W.
Subject:                          RE: Boston Parent Coalition for Academic Excellence Corp v. The School
                                  Committee of the City of Boston
Attachments:                      Doc. 26.pdf; Doc. 27.pdf; Doc. 25..pdf; 2021.03.12. Proposed Statement
                                  of facts (with highlighting).DOCX


Kay and John:

Further to my email below, I am attaching here: (1) the Proposed Statement of Fact with some
colored highlighting (which is explained in the document) that we think will help guide our
discussion tomorrow; and, (2) three additional documents—cited in the attached Proposed
Statement—that we proposed including in the Statement.

Again, the purpose of sending these documents is to help tee up our conversation tomorrow.
Please let us know ASAP if you are able to make a 2pm call.

Thanks, and have a nice evening.

Best, Cal

Callan G. Stein
Partner
troutman pepper
Direct: 617.204.5103 | Internal: 815-5103
callan.stein@troutman.com

From: Stein, Callan G.
Sent: Friday, March 12, 2021 8:41 PM
To: Kay Hodge ; John Simon
Cc: Hurd, William H. ; Metcalfe, Mary Grace ; Carlson, Chris W.
Subject: Boston Parent Coalition for Academic Excellence Corp v. The School Committee of the City of
Boston

Kay and John:

Per our discussion earlier, are you both available for a call tomorrow (Saturday) at 2pm to
hopefully agree on a statement of facts? We are working on, and will circulate later tonight, a
document that will help identify the areas of agreement/disagreement and should help serve as
a basis for the our call tomorrow.

Please let us know ASAP if 2pm works for you tomorrow.

Callan G. Stein
Partner
Direct: 617.204.5103 | Internal: 815-5103
callan.stein@troutman.com
____________________________



                                                   1
          Case 1:21-cv-10330-WGY Document 119-2 Filed 07/08/21 Page 3 of 7

troutman pepper
19th Floor, High Street Tower, 125 High Street
Boston, MA 02110-2736
troutman.com
____________________________

A HIGHER COMMITMENT TO CLIENT CARE
Troutman Pepper is a 2020 Mansfield Certified Plus Firm




                                                          2
Case 1:21-cv-10330-WGY Document 119-2 Filed 07/08/21 Page 4 of 7




                Attachment 1
       Case 1:21-cv-10330-WGY Document 119-2 Filed 07/08/21 Page 5 of 7


                         Transcription of October 21, 2020 Text Messages

Boston School Committee Vice-Chairperson Alexandra Oliver-Davila (AOD)
Boston School Committee Member Lorna Rivera (LR)


AOD     What did I just miss? Was that ML saying Shannana and booboo??? My ADD is killing me here!

LR     I think he was making fun of the Chinese names! Hot mic!!!

AOD That's what I thought. Omfg he's gonna get killed someone is going to go back and capture that
LR     I almost laughed out loud. Getting giddy here!
       Someone already captured Brenda on cell in twitter (?)!
AOD I've been getting some funny tweets tonight it's hard not to smile or laugh.
    Yikes.
LR     Dios mia!!

AOD No comment
LR     People tweeting about loconto hot mic!!
       Anissa said WTF!

AOD Oh no! It's gonna be ugly

LR      Someone texted me Loconto should resign, but I don't have them in my contacts

AOD Oh boy How/where do I look on Twitter - sorry I'm old I'm not good at twitter
LR     Send me your handle and I will forward some
       Or look up Anissa tweets
AOD Alexoliver 33

       Do we acknowledge the apology? What do we do??

LR     Did you see some of the tweets? I feel bad for loconto. Is he going to resign??
AOD I feel bad too because he really was the person who pushed this forward with the Mayor
    Idk if he will do it or not
AOD I am not going to interrupt (?) him! Let him have his time. He needs it.
LR     Trying to redeem himself - [winking emoji]
       Good night!
AOD Good night.

LR     Good morning, actually!
Case 1:21-cv-10330-WGY Document 119-2 Filed 07/08/21 Page 6 of 7




                Attachment 2
      Case 1:21-cv-10330-WGY Document 119-2 Filed 07/08/21 Page 7 of 7
                         Transcription of October 21, 2020 Text Messages



Boston School Committee Vice-Chairperson Alexandra Oliver-Davila (AOD)
Boston Public Schools Superintendent Brenda Cassellius (BC)


AOD    Best meeting ever. Trying not to cry. What a great letter.
BC    Yup. I asked him to write it and I asked Tanisha to read it. Powerful.
AOD    Great idea!
